Citation Nr: 1325573	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  10-22 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether a June 7, 2010, Board of Veterans' Appeals (Board) decision, which denied increased ratings for diabetes mellitus, coronary artery disease (CAD) and bilateral hearing loss should be revised or reversed on the grounds of clear and unmistakable error (CUE). 

(The issues of service connection for a vision disorder, claimed as secondary to diabetes mellitus, and entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) are the subject of a separate decision.)


ATTORNEY FOR THE BOARD

J. Davitian, Counsel




INTRODUCTION

The moving party served on active duty from September 1967 to September 1969.  

This matter is before the Board on a June 2010 motion challenging the Board's June 2010 decision that denied entitlement to a rating in excess of 20 percent for diabetes mellitus; entitlement to an increase in the staged ratings assigned for CAD (10 percent prior to September 18, 2009, and 60 percent from that date); and entitlement to an increase in the staged ratings assigned for bilateral hearing loss (10 percent prior to January 27, 2010, and 20 percent from that date). 


FINDING OF FACT

The moving party failed to adequately set forth the alleged clear and unmistakable errors of fact or law in the June 2010 Board decision, the legal or factual bases for such allegations, and why the results would have been manifestly different but for the alleged errors. 


CONCLUSION OF LAW

As the requirements for a motion for revision or reversal of a decision based on CUE have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. §§ 20.1400, 20.1403 and 20.1404 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist do not apply to a claim for CUE in a previous decision.  Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc). 

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

A CUE motion is not an appeal and, with certain exceptions, is not subject to the provisions of 38 C.F.R. Parts 19 and  20, which relate to the processing and disposition of appeals.  38 C.F.R. § 20.1402.  Neither the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) nor the provisions of reopening claims on the grounds of new and material evidence under 38 U.S.C.A. § 5108 apply to CUE motions.  38 C.F.R. § 20.1411(a) and (b). 

A motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b); see Simmons v. Principi, 17 Vet. App. 104, 114 (2003). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(b) and (c); see Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the appellant with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e). 

The Veteran's June 2010 motion alleges that the Board's June 2010 decision committed CUE when it denied service connection for "Hypertension, Vision disorder, etc.," secondary to ischemic heart disease/diabetes mellitus.  However, the June 2010 Board decision did not deny these secondary service connection claims.  It remanded a claim for service connection for a vision disorder, claimed as secondary to diabetes mellitus.  It did not deny or remand secondary service connection for hypertension.  The Board made no final decisions with respect to the these secondary service connection claims.  As a result, the errors complained of in this respect cannot be clear and unmistakable.  38 C.F.R. §§ 20.1400 and 20.1404(b).

The Veteran's June 2010 motion also alleges that the Board's June 2010 decision committed CUE when it denied compensation for hearing impairment under Diagnostic Code 6205 for Meniere's Syndrome.  In support of this allegation, the Veteran cited the findings of a January 2010 VA examination with respect to his bilateral hearing loss and tinnitus.  However, the Veteran is not service-connected for Meniere's Syndrome, which according to the Rating Schedule is a disease of the ear, not hearing impairment.  See 38 C.F.R. §§ 4.85-4.97 (2012).  The issue of service connection for Meniere's syndrome was not even before the Board.  The Board did not deny or remand this issue.  The Board made no final decision with respect to a claim for service connection for Meniere's Syndrome.  As a result, the error complained of in this respect cannot be clear and unmistakable.  38 C.F.R. §§ 20.1400 and 20.1404(b).

Moreover, it is not absolutely clear that a different result would have ensued had the Board applied Diagnostic Code 6205 to the Veteran's bilateral hearing loss because the criteria set forth in this diagnostic code include symptoms other than hearing impairment.  As a result, the error complained of in this respect cannot be clear and unmistakable.  38 C.F.R. §§ 20.1403(c) and 20.1404(b); see Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  Further, in this regard, CUE does not include a disagreement as to how the facts were weighed or evaluated.  Thus, the actual findings in the January 2010 VA examination with respect to the Veteran's bilateral hearing loss and tinnitus cannot support a CUE claim.  38 C.F.R. §§ 20.1403(d) and 20.1404(b). 

The Veteran's June 2010 motion also alleges that the Board's June 2010 decision committed CUE when it denied an earlier effective date for the grant of service connection for diabetes mellitus.  However, the June 2010 Board decision did not deny this claim, but rather remanded it.  The Board made no final decision with respect to it.  As a result, the error complained of in this respect cannot be clear and unmistakable.  38 C.F.R. §§ 20.1400 and 20.1404(b).  

The Veteran's June 2010 motion also alleges that the Board's June 2010 decision committed CUE when it denied an effective date of October 1991 for the 60 percent evaluation for ischemic heart disease/hypertension, and denied an effective date of 1988 for the 20 percent rating for diabetes mellitus.  The effective dates for service connection for CAD and diabetes mellitus are September 3, 2003.  Thus, the Veteran is actually alleging that the Board's June 2010 decision committed CUE by failing to grant earlier effective dates for the grants of service connection for CAD and diabetes mellitus.  However, the issues of earlier effective dates for the grants of service connection for CAD and diabetes mellitus were not even before the Board.  The Board did not deny or remand these claims.  The Board made no final decision with respect to these claims.  As a result, the errors complained of in this respect cannot be clear and unmistakable.  38 C.F.R. §§ 20.1400 and 20.1404(b). 

In sum, the moving party has not clearly and specifically set out the alleged clear and unmistakable errors of fact or law in the June 2000 Board decision, the legal or factual bases for such allegations, and why the results would have been manifestly different but for the alleged errors.  Because the Board finds that the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b), the motion is dismissed without prejudice. 

While this decision does not preclude the moving party from submitting more specific allegations of CUE, it is suggested that he should carefully consider the above-noted requirements before refiling a motion, so as to obtain a better grasp of what does and does not constitute CUE.  


ORDER

The motion for revision or reversal of the June 2010 Board decision on the basis of CUE is dismissed without prejudice to refiling.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


